DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments, filed November 25, 2020, have been fully considered and they are persuasive in-part.  The following rejections and/or objections are reiterated.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Status of the Claims
	Clams 36-49 and 61-66 are under examination. 
	Claims 50-60 are withdrawn. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-49 and 61-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 36-49 and 61-66 are directed to method determining the status of TNBC of a patient. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the a processor that receives sample methylation data, receiving reference level methylation data, comparing the data to generate differential methylation data, using univariate or multivariate analysis to provide a disease index value, using the disease index value to determine if a subject has TNBC, and transferring the indication of the disease.  However, comparing data and performing univariate or multivariate analysis are mental processes or mathematical algorithms.  Dependent claims 37-49 and 61-66 recite additional processing steps for carrying out the steps of In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  While the instant claims recite a computer-implemented method that includes a processor, the instant claims do not recite any particular structural limitations of the processor. The recited processor may encompass a general purpose computer and is not limited to any particular machine. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of receiving information, retrieving the information from a database, transmitting information, a processor, and the sources of data such as the cell type or sample.  Receiving, retrieving, and transmitting data and a processor are well-understood, conventional and routine data gathering steps or components of a general purpose computer.  Reciting well-understood, conventional, and routine activities and components of a general purpose computer is not sufficient to transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types or sources of data, to be used in the judicial exception does not transform the judicial exception into patent eligible subject matter. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying the types of data for a data gathering step. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.




Response to Arguments
3.	Applicants have responded to this rejection by stating that claimed invention is not directed to an abstract idea.  Applicants state that the steps of comparing data and performing univariate or multivariate buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). In the instant case, comparing data to create differential methylation data and performing univariate or multivariate are mathematical steps of a mathematical algorithm, and the inclusion of methylation data is not sufficient to transform the mathematical algorithm into a non-abstract idea. 
	Applicants also state that the claimed invention is directed to the practical application of indicating to the user whether the user has TNBC.  However, providing disease information is the creation of more data and does not necessarily require any real-world effect.  Thus, the instant claim are drawn to processing and producing data, which does not necessarily lead to a practical application. The instant claims do not integrate the judicial exception into a practical application. 
	Applicants finally state that step (c) of instant claim 36 is drawn to an unconventional data gathering step.  Step (c) requires generating methylation data by comparing sample methylation data to the reference level methylation data.  As it is written, step (c) does not require data gathering, rather step (c) requires processing data from step (a) and step (b). Furthermore, as a step of comparing or filtering, the step is drawn to an abstract idea as stated above.  The abstract idea itself cannot be used as an additional element to demonstrate that the instant claims contains additional elements that are significantly more than the abstract idea.  Thus, the instant claim does not recite additional elements other than the abstract idea that are significantly more than the judicial exception.    
	This rejection is maintained. 



Withdrawn Rejections
4.	Applicant’s arguments and amendments, filed November 25, 2020, with respect to the rejection made under 35 U.S.C. §112 have been fully considered and are persuasive.  The amendment is sufficient to overcome the rejection. This rejection has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/Primary Examiner, Art Unit 1631